 
EXECUTION COPY


SUBSCRIPTION AGREEMENT
 
This Subscription Agreement (this “Agreement”), dated as of the date indicated
on the signature page, is by and among the subscriber or subscribers set forth
on the signature page (collectively, the “Subscriber”), and Pershing Gold
Corporation, a Nevada corporation (the “Company”).
 
WHEREAS, the Company desires to issue and sell to the Subscriber, and the
Subscriber desires to purchase from the Company, the number of shares indicated
on the signature page (the “Shares”) of the Company’s Series E Convertible
Preferred Stock, par value $0.0001 per share (the “Preferred Stock”) having the
rights and benefits described in the Certificate of Designation, and thirty-six
month warrants exercisable for the number of shares of Common Stock indicated on
the signature page at $0.40 per share of Common Stock in an amount equal to 40%
of the number of shares of Common Stock issuable upon conversion of the
Preferred Stock subscribed under this Agreement (the “Warrant”), for an
aggregate cash purchase price of $990 for each share of Preferred Stock and
associated Warrants as indicated on the signature page subject to the terms and
conditions described herein (the “Offering”).
 
NOW THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained, and intending to be legally bound hereby, the
parties agree as follows:
 
ARTICLE I
 
DEFINITIONS
 
Section 1.1                      Certain Defined Terms.  For purposes of this
Agreement:
 
“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act.
 
“Agreement” shall mean this Agreement and the schedules, exhibits and
attachments hereto.
 
“Balance Sheet” shall have the meaning ascribed to such term in Section 3.5.
 
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by law or
executive order to close.
 
“Certificate of Designation” means the Certificate of Designation to be filed
prior to the Closing by the Company with the Secretary of State of Nevada, in
the form of Exhibit A attached hereto.
 
“Closing” shall have the meaning ascribed to such term in Section 2.2.
 
“Closing Date” shall have the meaning ascribed to such term in Section 2.2.
 
 
1

--------------------------------------------------------------------------------

 
 
“Commission” means the U.S. Securities and Exchange Commission.
 
“Common Stock” means the Company’s common stock, par value $0.0001 per share.
 
“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, right,
option, warrant or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.
 
“Company Counsel” means Davis Graham & Stubbs LLP, with offices located at 1550
17th Street, Suite 500, Denver, CO 80202, Attn: Deborah J. Friedman, Esq., Fax:
(303) 893-1379.
 
“Company Group” means the Company and its Subsidiaries.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
 
“Financial Statements” shall have the meaning ascribed to such term in Section
3.5.
 
“GAAP” means generally accepted accounting principles, as in effect in the
United States of America from time to time.
 
“G&M” shall mean Grushko & Mittman, P.C., with offices located at 515 Rockaway
Avenue, Valley Stream, New York 11581, Fax: 212-697-3575.
 
“Interim Financial Statements” shall have the meaning ascribed to such term in
Section 3.5.
 
“Law” means any statute, law, ordinance, regulation, rule, code, injunction,
judgment, decree or order of any United States federal, state or local
governmental, regulatory or administrative authority, agency or commission or
any judicial or arbitral body.
 
“Legend Removal Date” shall have the meaning ascribed to such term in Section
4.4(c).
 
“Liens” means a lien, charge, pledge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction.
 
“Material Adverse Effect” means (i) with respect to the Company, any event,
change, occurrence or effect that (A) would have a material adverse effect on
the business, financial condition, prospects or results of operations of the
Company Group, taken as a whole or (B) would prevent, materially delay or
materially impede the performance by the Company of its obligations under this
Agreement or the consummation of the transactions contemplated hereby, and
(ii) with respect to a Subscriber, any event, change, occurrence or effect that
would prevent, materially delay or materially impede the performance by such
Subscriber of its obligations under this Agreement or the consummation of the
transactions contemplated hereby.
 
 
2

--------------------------------------------------------------------------------

 
 
“Maximum Rate” shall have the meaning ascribed to such term in Section 8.20.
 
“Offering” shall have the meaning ascribed to such term in the recital.
 
“Organizational Documents” shall have the meaning ascribed to such term in
Section 3.1(b).
 
“OTCQB” means the OTC Markets’ OTCQB quotation service.
 
“Person” means any individual, corporation, limited liability company, limited
or general partnership, joint venture, association, joint-stock company, trust,
unincorporated organization, government or any agency or political subdivision
thereof or other entity of any kind.
 
“Preferred Stock” means up to 15,151 shares of the Company’s Series E
Convertible Preferred Stock issued or issuable hereunder having the rights,
preferences and privileges set forth in the Certificate of Designation, in the
form of Exhibit A hereto.
 
“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened.
 
“Public Information Failure” shall have the meaning ascribed to such term in
Section 5.3.
 
“Public Information Failure Payments” shall have the meaning ascribed to such
term in Section 5.3.
 
“Purchaser Party” shall have the meaning ascribed to such term in Section 8.2.
 
“Purchase Price” means, as to each Subscriber, the aggregate amount to be paid
for the Preferred Stock and Warrants purchased hereunder as specified below such
Subscriber’s name on the signature page of this Agreement and next to the
heading “Subscription Amount,” in United States dollars and in immediately
available funds and, in the case of one Subscriber, by the cancellation of an
obligation of the Company to pay such Subscriber the sum of $645,480.00 pursuant
to a promissory note and the surrender of such note to the Company by such
Subscriber, as described on the signature page.
 
“Registration Rights Agreement” means the Registration Rights Agreement between
the Subscribers and the Company in the form attached hereto as Exhibit D.
 
“Regulation D” shall have the meaning ascribed to such term in Section 4.2.
 
“Required Approvals” shall have the meaning ascribed to such term in Section
3.3(c).
 
 
3

--------------------------------------------------------------------------------

 
 
“Required Minimum” means, as of any date, the maximum aggregate number of shares
of Common Stock then issued or potentially issuable in the future pursuant to
the Transaction Documents, including any Underlying Shares issuable upon
exercise in full of all Warrants or conversion in full of all Shares of
Preferred Stock, ignoring any conversion or exercise limits set forth therein.
 
“Restrictive Legend” shall have the meaning ascribed to such term in Section
4.4(c).
 
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.
 
“SEC” means the United States Securities and Exchange Commission.
 
“SEC Reports” shall have the meaning ascribed to such term in Section 3.7(a).
 
“Securities” means the Preferred Stock, the Warrants, and the Underlying Shares.
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
 
“Subsidiary” means, with respect to the Company, any entity at any date, any
direct or indirect corporation, limited or general partnership, limited
liability company, trust, estate, association, joint venture or other business
entity (A) of which at least 50% of (i) the outstanding capital stock having (in
the absence of contingencies) ordinary voting power to elect a majority of the
board of directors or other managing body of such entity, (ii) in the case of a
partnership or limited liability company, the interest in the capital or profits
of such partnership or limited liability company or (iii) in the case of a
trust, estate, association, joint venture or other entity, the beneficial
interest in such trust, estate, association or other entity business is, at the
time of determination, owned or controlled directly or indirectly through one or
more intermediaries, by such entity, or (B) that is under the actual control of
the Company.
 
“Transaction Documents” means this Agreement, the Certificate of Designation,
the Warrants, the Registration Rights Agreement, all exhibits and schedules
thereto and hereto and any other documents or agreements executed in connection
with the transactions contemplated hereunder.
 
“Transfer Agent” means Action Stock Transfer Corp., 2469 E. Fort Union Blvd.,
Suite 214, Salt Lake City, Utah 84121, telephone (801) 274-1088, fax (801)
599-3678, and any successor transfer agent of the Company.
 
“Underlying Shares” means the shares of Common Stock issued and issuable upon
conversion or redemption of the Preferred Stock and upon exercise of the
Warrants.
 
“Warrant” means collectively, the Common Stock purchase warrants delivered to
the Subscribers at the Closing in accordance with Section 2.2(b) hereof, which
Warrants shall be exercisable immediately and have a term of exercise equal to
36 months, in the form of Exhibit C attached hereto.
 
 
4

--------------------------------------------------------------------------------

 
 
ARTICLE II
 
PURCHASE AND SALE
 
Section 2.1                      Purchase and Sale of the Securities.
 
(a)           Upon the terms and subject to the conditions of this Agreement, at
the Closing:  the Company agrees to issue and sell to the Subscriber, and the
Subscriber agrees to purchase from the Company, the Preferred Stock and Warrants
in the amounts set forth on the signature page hereto for an aggregate cash
Purchase Price equal to the purchase price set forth on the signature page
hereto, which Purchase Price is payable as described in Section 2.2(b).  The
minimum amount of cash Purchase Price for an initial Closing shall be
$6,500,000.  The maximum cash Purchase Price for all Closings shall be
$15,000,000.
 
(b)           It is understood and agreed that the Company shall have the sole
right, at its complete discretion, to accept or reject this subscription, in
whole but not in part, for any reason. Subscriptions need not be accepted in the
order received, and the Preferred Stock may be allocated among Subscribers.
Notwithstanding anything in this Agreement to the contrary, the Company shall
have no obligation to issue any of the Preferred Stock and Warrants to any
person who is a resident of a jurisdiction in which the issuance of the
Preferred Stock and Warrants to such person would constitute a violation of the
securities, “blue sky” or other similar laws of such jurisdiction.
 
(c)           The Purchase Price for the Preferred Stock and Warrants shall be
received by the Company from the Subscriber as set forth in Section 2.2(b) or by
such other means as are  approved by the Company at or prior to the Closing, in
the amount as set forth on the signature page hereto. The Company shall deliver
certificates representing the Preferred Stock and Warrants to the Subscriber at
the Closing bearing the Restrictive Legend.
 
Section 2.2                      Closing.
 
(a)            The sale and purchase of the Preferred Stock and Warrants shall
take place at a closing (the “Closing”) to be held at the offices of Davis
Graham & Stubbs LLP, 1550 Seventeenth St., Suite 500, Denver, Colorado, at
10:00 a.m., Mountain Time, on the closing date, or at such other place or at
such other time or on such other date as the Company and the Subscriber mutually
may agree in writing.  The day on which the Closing takes place is referred to
as the “Closing Date.”  The latest date upon which a Closing may occur is August
23, 2013.
 
(b)           At the Closing, (i) the Subscriber shall deliver to the Company,
by wire transfer to a bank account designated in writing by the Company to the
Subscriber at least one Business Day prior to the Closing Date, the applicable
Purchase Price in immediately available funds and, in the case of one
Subscriber, by cancellation of a $645,480.00 obligation owed by the Company to
the Subscriber pursuant to a promissory note which such Subscriber shall
surrender to the Company at the Closing, and (ii) the Company shall deliver to
the Subscriber a certificate representing the Preferred Stock and Warrants
issued in the name of the Subscriber as it is set forth on the signature page
and such other documents as are set forth in Section 6.2 below.
 
 
5

--------------------------------------------------------------------------------

 
 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
The Company hereby represents and warrants to the Subscriber as follows, as of
the date of this Agreement and as of the Closing Date that:
 
Section 3.1                      Organization and Qualification.
 
(a)           The Company and each of the Subsidiaries is an entity duly
incorporated or otherwise organized, validly existing and in good standing under
the laws of the jurisdiction of its incorporation or organization, with the
requisite power and authority to own and use its properties and assets and to
carry on its business as currently conducted.  Neither the Company nor any
Subsidiary is in violation nor default of any of the provisions of its
respective certificate or articles of incorporation, bylaws or other
organizational or charter documents, except such as would not result in a
Material Adverse Effect.  Each of the Company and the Subsidiaries is duly
qualified to conduct business and is in good standing as a foreign corporation
or other entity in each jurisdiction in which the nature of the business
conducted or property owned by it makes such qualification necessary, except
where the failure to be so qualified or in good standing, as the case may be,
has not and is not reasonably expected to result in a Material Adverse Effect,
and no Proceeding has been instituted in any such jurisdiction revoking,
limiting or curtailing or seeking to revoke, limit or curtail such power and
authority or qualification.
 
(b)           The Company has made available to the Subscriber a complete and
correct copy of its articles of incorporation, together with all certificates of
designations thereto (the “Articles of Incorporation”), and bylaws (the
“Bylaws,” and together with the Articles of Incorporation, the “Organizational
Documents”), each as amended to the date hereof.  Such Organizational Documents
are in full force and effect.
 
Section 3.2                      Share Issuance.  The Shares to be issued to the
Subscriber pursuant to this Agreement, when issued and delivered in accordance
with the terms of this Agreement (or in the case of the Warrants, when issued
and delivered in accordance with the terms of the Warrant Agreement), will be
free and clear of all liens and other encumbrances, duly and validly issued and
will be fully paid and non-assessable and free from preemptive rights.
 
Section 3.3                      Authority; No Conflict; Required Consents and
Filings.
 
(a)           The Company has the corporate power and authority to execute and
deliver this Agreement, to perform its obligations hereunder and to consummate
the transactions contemplated hereby.  All actions on the part of the Company
and its officers and directors necessary for the authorization, execution,
delivery and performance of this Agreement, the consummation of the transactions
contemplated hereby, and the performance of all of the Company's obligations
under this Agreement have been taken or will be taken prior to the
Closing.  This Agreement has been duly executed and delivered by the Company,
and this Agreement is a legal, valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms, except (i) as may
be limited by bankruptcy, reorganization, insolvency, moratorium and similar
laws of general application relating to or affecting the enforcement of rights
of creditors and (ii) as enforceability of the obligations hereunder are subject
to general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or law).
 
 
6

--------------------------------------------------------------------------------

 
 
(b)           The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby will not (i) constitute a
violation (with or without the giving of notice or lapse of time, or both) in
any material respect of any provision of any Law applicable to the Company
Group, (ii) require any consent, approval or authorization of, or declaration,
filing or registration with, any Person, other than the Required Approvals,
(iii) result in a default (with or without the giving of notice or lapse of
time, or both) under, acceleration or termination of, or the creation in any
party of the right to accelerate, terminate, modify or cancel, any material
agreement, lease, note or other restriction, encumbrance, obligation or
liability to which the Company Group is a party or by which it is bound or to
which any assets of the Company Group are subject, (iv) result in the creation
of any lien or encumbrance upon the assets of the Company Group, or upon any
Shares or other securities of the Company Group, (v) conflict with or result in
a breach of or constitute a default under any provision of the Organizational
Documents, or (vi) invalidate or adversely affect any permit, license or
authorization used in the conduct of the business of the Company Group, except
which in any case of (i) and (iii) through (vi), would not, individually or in
the aggregate have a Material Adverse Effect.
 
(c)           The Company is not required to obtain any consent, waiver,
authorization or order of, give any notice to, or make any filing or
registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents, other
than: (i) the filings required pursuant to Section 5.4 of this Agreement, (ii)
the filing with the Commission pursuant to the Registration Rights Agreement,
and (iii) the filing of Form D with the Commission and such filings as are
required to be made under applicable state securities laws (collectively, the
“Required Approvals”).


Section 3.4                      Capitalization; Subsidiaries.
 
(a)           The capitalization of the Company is as set forth on Exhibit
F.  Except as set forth on Exhibit F, the Company has not issued any capital
stock since the date of filing of its most recently filed periodic report under
the Exchange Act, other than pursuant to the exercise of stock options under
equity incentive plans or otherwise, and pursuant to the conversion and/or
exercise of Common Stock Equivalents outstanding as of the date of filing of the
most recently filed periodic report under the Exchange Act.  No Person has any
right of first refusal, preemptive right, right of participation, or any similar
right to participate in the transactions contemplated by the Transaction
Documents.  Except as disclosed on Exhibit F, there are no outstanding options,
warrants, scrip rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities, rights or obligations convertible into or
exercisable or exchangeable for, or giving any Person any right to subscribe for
or acquire any shares of Common Stock, or contracts, commitments, understandings
or arrangements by which the Company or any Subsidiary is or may become bound to
issue additional shares of Common Stock or Common Stock Equivalents.  The
issuance and sale of the Securities will not obligate the Company to issue
shares of Common Stock or other securities to any Person (other than the
Subscribers) and will not result in a right of any holder of Company securities
to adjust the exercise, conversion, exchange or reset price under any of such
securities. All of the outstanding shares of capital stock of the Company are
duly authorized, validly issued, fully paid and nonassessable, have been issued
in material compliance with all federal and state securities laws, and none of
such outstanding shares was issued in violation of any preemptive rights or
similar rights to subscribe for or purchase securities.  No further approval or
authorization of any stockholder, the board of directors of the Company or
others is required for the issuance and sale of the Securities.  Except as
disclosed in the SEC Reports, there are no stockholders agreements, voting
agreements or other similar agreements with respect to the Company’s capital
stock to which the Company is a party or, to the knowledge of the Company,
between or among any of the Company’s stockholders.
 
 
7

--------------------------------------------------------------------------------

 
 
(b)           Except as set forth in the SEC Reports and as otherwise required
by Law, there are no restrictions upon the voting or transfer of any of the
shares of capital stock of the Company pursuant to the Articles of
Incorporation, Bylaws or other governing documents or any agreement or other
instruments to which the Company is a party or by which the Company is bound.
 
(c)           Exhibit B sets forth a complete list of all of the Subsidiaries,
together with their respective jurisdictions of organization, authorized capital
stock (to the extent applicable), outstanding equity interests and record
ownership thereof.  Except for its Subsidiaries and as otherwise set forth in
Exhibit B, the Company does not own or hold, beneficially or of record, any
equity or other security of any other Person.
 
Section 3.5                      Financial Statements; No Undisclosed
Liabilities.
 
(a)           The audited consolidated balance sheet of the Company and its
Subsidiaries as of December 31, 2012 and 2011, and the related audited
consolidated statements of operations, changes in stockholders’ equity and cash
flows for the year ended December 31, 2012, together with all related notes and
schedules thereto, accompanied by the reports thereon of the Company’s
independent auditors (collectively referred to as the “Financial Statements”)
and the unaudited condensed consolidated balance sheet of the Company and its
Subsidiaries as of March 31, 2013 (the “Balance Sheet”), and the related
condensed consolidated statements of operations and cash flows of the Company
and its Subsidiaries, together with all related notes and schedules thereto
(collectively referred to as the “Interim Financial Statements”), have been
filed on the SEC's EDGAR system.  Each of the Financial Statements and the
Interim Financial Statements (i) has been prepared based on the books and
records of the Company and its Subsidiaries (except as may be indicated in the
notes thereto), (ii) has been prepared in accordance with GAAP applied on a
consistent basis throughout the periods indicated (except as may be indicated in
the notes thereto) and (iii) fairly presents, in all material respects, the
consolidated financial position, results of operations and cash flows of the
Company and its Subsidiaries as at the respective dates thereof and for the
respective periods indicated therein, except as otherwise noted therein and
subject, in the case of the Interim Financial Statements, to normal and
recurring year-end adjustments and the absence of notes that will not,
individually or in the aggregate, be material.
 
 
8

--------------------------------------------------------------------------------

 
 
(b)           There are no debts, liabilities or obligations, whether accrued or
fixed, absolute or contingent, matured or unmatured or determined or
determinable, of the Company or any of its Subsidiaries of a nature required to
be reflected on a balance sheet prepared in accordance with GAAP, other than any
such debts, liabilities or obligations (i) reflected or reserved against on the
Interim Financial Statements, the Financial Statements or the notes thereto,
(ii) incurred since the date of the Balance Sheet in the ordinary course of
business of the Company and its Subsidiaries, or (iii) that are not,
individually or in the aggregate, material to the Company.
 
Section 3.6                      Material Changes; Undisclosed Events,
Liabilities or Developments/Litigation.
 
(a)           Since the date of the latest audited financial statements included
within the SEC Reports, except as specifically disclosed in a subsequent SEC
Report filed prior to the date hereof: (i) there has been no event, occurrence
or development that has had or that would reasonably be expected to result in a
Material Adverse Effect, (ii) the Company has not incurred any material
liabilities (contingent or otherwise) other than (A) trade payables and accrued
expenses incurred in the ordinary course of business consistent with past
practice and (B) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP or disclosed in filings made with the
Commission, (iii) the Company has not altered its method of accounting, (iv) the
Company has not declared or made any dividend or distribution of cash or other
property to its stockholders or purchased, redeemed or made any agreements to
purchase or redeem any shares of its capital stock and (v) the Company has not
issued any equity securities to any officer, director or Affiliate except as
disclosed pursuant to Section 16 of the Exchange Act. The Company does not have
pending before the Commission any request for confidential treatment of
information.  Except for the issuance of the Securities contemplated by this
Agreement, no event, liability, fact, circumstance, occurrence or development
has occurred or exists or is reasonably expected to occur or exist with respect
to the Company or its Subsidiaries or their respective businesses, properties,
operations, assets or financial condition, that would be required to be
disclosed by the Company under applicable securities laws at the time this
representation is made or deemed made that has not been publicly disclosed at
least ten Business Days prior to the date that this representation is made.
 
(b)           Except as described in the SEC Reports, there is no action, suit,
inquiry, notice of violation, proceeding or investigation pending or, to the
knowledge of the Company, threatened against or affecting the Company, any
Subsidiary or any of their respective properties before or by any court,
arbitrator, governmental or administrative agency or regulatory authority
(federal, state, county, local or foreign) (collectively, an “Action”) which (i)
adversely affects or challenges the legality, validity or enforceability of any
of the Transaction Documents or the Securities or (ii) would, if there were an
unfavorable decision, have or reasonably be expected to result in a Material
Adverse Effect.  Except as set forth in the SEC Reports, since March 31, 2013,
neither the Company nor any Subsidiary, nor to the Company’s knowledge any
director or officer thereof, is or has been the subject of any Action involving
a claim of violation of or liability under federal or state securities laws or a
claim of breach of fiduciary duty.  There has not been, and to the knowledge of
the Company, there is not pending or contemplated, any investigation by the
Commission involving the Company or any current or former director or officer of
the Company.  The Commission has not issued any stop order or other order
suspending the effectiveness of any registration statement filed by the Company
or any Subsidiary under the Exchange Act or the Securities Act.
 
 
9

--------------------------------------------------------------------------------

 
 
(c)           The information regarding the real property of the Company and the
Subsidiaries as set forth in the SEC Reports is accurate in all material
respects.
 
Section 3.7                      SEC Reports.
 
(a)           The Company has filed all reports required to be filed by it under
the Exchange Act, including pursuant to Section 13(a) or 15(d) thereof, for the
twelve months preceding the date hereof (the foregoing materials (together with
any materials filed by the Company under the Exchange Act, whether or not
required), collectively referred to herein as the “SEC Reports”).  No event or
circumstance has occurred within the ten Business Days prior to the date of this
Agreement that requires the filing of a Form 8-K, except such as have already
been reported pursuant to Form 8-K.
 
(b)           As of their respective dates, the SEC Reports complied in all
material respects with the requirements of the Securities Act and the Exchange
Act and the rules and regulations of the Commission promulgated thereunder, and
none of the SEC Reports, when filed, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.
 
Section 3.8                      Private Placement.  Assuming the accuracy of
the Subscriber’s representations and warranties set forth in Section 4, no
registration under the Securities Act is required for the offer and sale of the
Securities by the Company to the Subscriber as contemplated hereby.  To the
Company’s knowledge, the issuance and sale of the Securities hereunder does not
contravene the rules and regulations of the OTCQB.
 
Section 3.9                      Investment Company.  The Company is not, and,
to the Company’s knowledge, is not an Affiliate of, and immediately after
receipt of payment for the Securities, will not be or, to the Company’s
knowledge, be an Affiliate of, an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.
 
Section 3.10                      Use of Proceeds.   The Company intends to
utilize the proceeds received from the Purchase Price for working capital and
general corporate purposes.
 
Section 3.11                      Market Manipulation.   Neither the Company,
nor to its knowledge its affiliates, have taken, or will take, directly or
indirectly, any action designed to, or that might reasonably be expected to,
cause or result in stabilization or manipulation of the price of the Common
Stock to facilitate the sale or resale of the Underlying Shares or affect the
price at which the Underlying Shares may be issued or resold.
 
Section 3.12                      Quotation.  The Common Stock is quoted on the
OTC Markets’ OTCQB under the symbol “PGLC” and satisfies all the requirements
for the continued quotation of its Common Stock on the OTCQB.  The Company has
not received any oral or written notice that its Common Stock is ineligible or
will become ineligible for quotation on the OTCQB or that its Common Stock does
not meet all requirements for the continuation of such quotation.
 
 
10

--------------------------------------------------------------------------------

 
 
Section 3.13                      Sarbanes-Oxley; Internal Accounting
Controls.  Since December 31, 2012, the Company has maintained disclosure
controls and procedures (as defined in Rule 13a-15(e) and 15d-15(e) under the
Exchange Act) sufficient to provide reasonable assurance that information
required to be disclosed in the Company’s reports filed under the Exchange Act
is recorded, processed, summarized and reported within the time periods
specified in the Commission’s rules and forms.  The Company has disclosed, based
on its most recent evaluation of the Company’s internal control over financial
reporting prior to the date hereof, to the Company’s auditors any significant
deficiencies and material weaknesses in the design or operation of the Company’s
internal control over financial reporting.
 
Section 3.14                      Registration Rights.  Except as disclosed in
the SEC Reports, no Person, other than the Subscribers, has any right to cause
the Company or any Subsidiary to effect the registration under the Securities
Act of any securities of the Company or any Subsidiary.
 
Section 3.15                      Reporting Company/Shell Company.  The Company
is a publicly-held company subject to reporting obligations pursuant to Sections
12(g) and 13 of the Exchange Act.    As of the Closing Date, the Company is not
a “shell company” as that term is employed in Rule 144 under the Securities
Act.  The Company is, and has no reason to believe that it will not in the
foreseeable future continue to be in compliance with all such listing and
maintenance requirements.
 
Section 3.16                      Application of Takeover Protections.  There
are no applicable control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s certificate of incorporation (or
similar charter documents) or the laws of its state of incorporation that is or
could become applicable to the Subscribers as a result of the Subscribers and
the Company fulfilling their obligations or exercising their rights under the
Transaction Documents, including without limitation as a result of the Company’s
issuance of the Securities and the Subscribers’ ownership of the Securities.
 
Section 3.17                      Solvency.  Based on the consolidated financial
condition of the Company as of the Closing Date and the Company’s good faith
estimate of the fair market value of its assets, and assuming that all of the
authorized shares of Preferred Stock are sold and the Company receives full
payment therefor, and after giving effect to the receipt by the Company of the
proceeds from the sale of the Securities hereunder: (i) the fair saleable value
of the Company’s assets exceeds the amount that will be required to be paid on
or in respect of the Company’s existing debts and other liabilities (including
known contingent liabilities) as they mature, and (ii) the current cash of the
Company, together with the proceeds the Company would receive were it to
liquidate all of its assets, after taking into account all anticipated uses of
the cash, would be sufficient to pay all amounts on or in respect of its
liabilities when such amounts are required to be paid.  The Company does not
intend to incur debts beyond its ability to pay such debts as they mature
(taking into account the timing and amounts of cash to be payable on or in
respect of its debt).  The Company has no knowledge of any facts or
circumstances which lead it to believe that it will file for reorganization or
liquidation under the bankruptcy or reorganization laws of any jurisdiction
within one year from the Closing Date.
 
 
11

--------------------------------------------------------------------------------

 
 
Section 3.18                      Tax Status. Except for matters that would not,
individually or in the aggregate, have or reasonably be expected to result in a
Material Adverse Effect, the Company and its Subsidiaries each (i) has made or
filed all United States federal, state and local income and all foreign income
and franchise tax returns, reports and declarations required by any jurisdiction
to which it is subject, (ii) has paid all taxes and other governmental
assessments and charges that are material in amount, shown or determined to be
due on such returns, reports and declarations and (iii) has set aside on its
books provision reasonably adequate for the payment of all material taxes as
required by United States generally accepted accounting principles.  There are
no unpaid taxes in any material amount claimed to be due by the taxing authority
of any jurisdiction, and the officers of the Company or of any Subsidiary know
of no basis for any such claim.
 
Section 3.19                      Acknowledgment Regarding Subscribers’ Purchase
of Securities.  The Company acknowledges and agrees that each of the Subscribers
is acting solely in the capacity of an arm’s length purchaser with respect to
the Transaction Documents and the transactions contemplated thereby.  The
Company further acknowledges that no Subscriber is acting as a financial advisor
or fiduciary of the Company (or in any similar capacity) with respect to the
Transaction Documents and the transactions contemplated thereby and any advice
given by any Subscriber or any of their respective representatives or agents in
connection with the Transaction Documents and the transactions contemplated
thereby is merely incidental to the Subscribers’ purchase of the
Securities.  The Company further represents to each Subscriber that the
Company’s decision to enter into this Agreement and the other Transaction
Documents has been based solely on the independent evaluation of the
transactions contemplated hereby by the Company and its representatives.
 
Section 3.20                      No General Solicitation.  Neither the Company
nor any person acting on behalf of the Company has offered or sold any of the
Securities by any form of general solicitation or general advertising.  The
Company has offered the Securities for sale only to the Purchasers and certain
other “accredited investors” within the meaning of Rule 501 under the Securities
Act.
 
Section 3.21                      Survival.  The Company acknowledges and agrees
that the representations contained in Article IV shall not modify, amend or
affect such Subscriber’s right to rely on the Company’s representations and
warranties contained in this Agreement or any representations and warranties
contained in any other Transaction Document or any other document or instrument
executed and/or delivered in connection with this Agreement or the consummation
of the transaction contemplated hereby.
 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES OF THE SUBSCRIBER/LEGEND
 
Each Subscriber, severally as to itself only and not jointly as to or with
anyone else, hereby represents and warrants to the Company as follows:
 
Section 4.1                      Authority and Enforceability.  The Subscriber
has full power and authority to enter into this Agreement, the execution and
delivery of which has been duly authorized and this Agreement constitutes a
valid and legally binding obligation of the Subscriber, except as may be limited
by bankruptcy, reorganization, insolvency, moratorium and similar laws of
general application relating to or affecting the enforcement of rights of
creditors, and except as enforceability of the obligations hereunder are subject
to general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or law).  The Subscriber is a resident of
the jurisdiction set forth on the signature page hereto and is not acquiring the
Securities as a nominee or agent or otherwise for any other person.
 
 
12

--------------------------------------------------------------------------------

 
 
Section 4.2                      Private Placement.  The Subscriber acknowledges
its understanding that the Offering and sale of the Securities is intended to be
exempt from registration under the Securities Act, by virtue of Section 4(2) of
the Securities Act and the applicable provisions of Regulation D promulgated
thereunder (“Regulation D”) and that the Company is relying on the Subscriber's
representations and warranties in connection with the Regulation D
exemption.  In furtherance thereof, the Subscriber represents and warrants to
the Company and its affiliates as follows:
 
(a)           The Subscriber is an “accredited investor” as defined in Rule
501(a) of Regulation D promulgated under the Securities Act.
 
(b)           The Subscriber realizes that the basis for exemption would not be
available if the Offering was part of a plan or scheme to evade registration
provisions of the Securities Act or any applicable state or federal securities
laws.
 
(c)           The Subscriber is acquiring the Shares and Warrants solely for the
Subscriber’s own beneficial account, for investment purposes, and not with a
view towards, or resale in connection with, any distribution of the Shares,
Warrants or Underlying Shares.
 
(d)           The Subscriber has the financial ability to bear the economic risk
of the Subscriber’s investment, has adequate means for providing for its current
needs and contingencies, and has no need for liquidity with respect to an
investment in the Company.
 
(e)           The Subscriber understands and accepts that the purchase of the
Securities is highly risky. The Subscriber represents that it is able to bear
any loss associated with an investment in the Securities.
 
(f)           The Subscriber has such knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of an
investment in the Securities.
 
(g)           The Subscriber has had a reasonable opportunity to ask questions
of and receive answers from a person or persons acting on behalf of the Company
concerning the Offering and the business, financial condition, results of
operations and prospects of the Company.  The Subscriber has had access to such
information concerning the Company and the Shares as it deems necessary to make
an informed investment decision concerning the purchase of the Shares.
 
(h)           The Subscriber is unaware of, and is in no way relying on, any
form of general solicitation or general advertising, including, without
limitation, any article, notice, advertisement or other communication published
in any newspaper, magazine or similar media or broadcast over television or
radio, or electronic mail over the Internet, in connection with the Offering and
is not subscribing for Shares and Warrants and did not become aware of the
Offering through or as a result of any seminar or meeting to which the
Subscriber was invited by, or any solicitation of a subscription by, a person
not previously known to the Subscriber in connection with investments in
securities generally.
 
 
13

--------------------------------------------------------------------------------

 
 
(i)           The Subscriber represents that it is not relying on (and will not
at any time rely on) any communication (written or oral) of the Company, as
investment advice or as a recommendation to purchase the Securities, it being
understood that information and explanations related to the terms and conditions
of the Securities shall not be considered investment advice or a recommendation
to purchase the Securities.
 
(j)           The Subscriber confirms that the Company has not (A) given any
guarantee or representation as to the potential success, return, effect or
benefit (either legal, regulatory, tax, financial, accounting or otherwise) of
investment in the Securities or (B) made any representation to the Subscriber
regarding the legality of an investment in the Securities under applicable legal
investment or similar laws or regulations. In deciding to purchase the
Securities, the Subscriber is not relying on the advice or recommendations of
the Company and the Subscriber has made its own independent decision that the
investment in the Securities is suitable and appropriate for the Subscriber.
 
(k)           The Subscriber understands that, unless the Subscriber notifies
the Company in writing to the contrary at or before the Closing, each of the
Subscriber’s representations and warranties contained in this Agreement will be
deemed to have been reaffirmed and confirmed as of the Closing, taking into
account all information received by the Subscriber.
 
(l)           The Subscriber acknowledges that the Company has the right in its
sole and absolute discretion to abandon the Offering at any time prior to the
completion of the Offering. This Agreement shall thereafter have no force or
effect and the Company shall return the previously paid subscription price of
the Shares and Warrants, without interest thereon, to the Subscriber.
 
(m)           The Subscriber understands that no federal or state agency has
passed upon the merits or risks of an investment in the Securities or made any
finding or determination concerning the fairness or advisability of this
investment.
 
Section 4.3                      Transfer Restrictions.  The Subscriber will not
sell or otherwise transfer any Securities without registration under the
Securities Act or an exemption therefrom, and fully understands and agrees that
the Subscriber must bear the economic risk of its purchase because, among other
reasons, the Securities have not been registered under the Securities Act or
under the securities laws of any state and, therefore, cannot be resold,
pledged, assigned or otherwise disposed of unless they are subsequently
registered under the Securities Act and under the applicable securities laws of
such states, or an exemption from such registration is available.  In
particular, the Subscriber is aware that the Securities are “restricted
securities,” as such term is defined in Rule 144, and they may not be sold
pursuant to Rule 144 unless all of the conditions of Rule 144 are met.  The
Subscriber also understands that, except as set forth herein and in the
Registration Rights Agreement, the Company is under no obligation to register
the Securities on behalf of the Subscriber or to assist the Subscriber in
complying with any exemption from registration under the Securities Act or
applicable state securities laws.  The Subscriber understands that any sales or
transfers of the Securities are further restricted by state securities laws and
the provisions of this Agreement.  The Subscriber understands that, subject to
the Subscriber's rights set forth herein, in the Warrant, and in the
Registration Rights Agreement, the Company may establish procedures for approval
of transfers, including transfers sought to be permitted under Rule 144, which
may result in delays in desired sales or transfers by Subscriber.
 
 
14

--------------------------------------------------------------------------------

 
 
Section 4.4                      Legends.
 
(a)           The Subscriber understands and agrees that the certificates for
the Securities shall bear substantially the following legend (the “Restrictive
Legend”) until such Securities shall have been disposed of in accordance with a
registration statement under the Securities Act that has been declared effective
or an exemption thereunder:
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY APPLICABLE
STATE SECURITIES LAWS.  SUCH SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT
PURPOSES AND MAY NOT BE OFFERED FOR SALE, SOLD, DELIVERED AFTER SALE,
TRANSFERRED, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FILED BY THE ISSUER WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION
COVERING SUCH SECURITIES UNDER THE SECURITIES ACT OR AN EXEMPTION FROM
REGISTRATION.
 
And certificates representing the shares of Preferred Stock shall also bear
substantially the following legend:
 
THE ACTUAL NUMBER OF SECURITIES HELD BY THE HOLDER HEREOF MAY BE LESS THAN THE
NUMBER OF SHARES REPRESENTED BY THIS CERTIFICATE AS A RESULT OF THE PARTIAL
CONVERSION OF THESE SECURITIES BY THE HOLDER.
 
(b)           The Company may not make any notation on its records or give
instructions to the Transfer Agent that enlarge the restrictions on transfer of
the Securities set forth in Section 4 without the consent of the holder thereof.
 
(c)           Certificates evidencing the Underlying Shares shall not contain
any legend (including the legend set forth in Section 4.1(a) above): (i)
following the disposition of the Underlying Shares pursuant to a registration
statement (including the Registration Statement) covering the resale of such
security that is effective under the Securities Act, or (ii) following any sale
of such Underlying Shares pursuant to Rule 144. The Company shall cause its
counsel to issue a legal opinion to the Transfer Agent promptly after the sale
of the Underlying Shares as set forth in the preceding sentence if required by
the Transfer Agent to effect the removal of the legend hereunder.  The Company
agrees that following such time as such legend is no longer required under this
Section 4.1(c), it will, no later than five Business Days following the delivery
by a Subscriber to the Company or the Transfer Agent of a certificate
representing Underlying Shares, as applicable, issued with a restrictive legend
(such fifth Business Day, the “Legend Removal Date”), deliver or cause to be
delivered to such Subscriber a certificate representing such shares that is free
from all restrictive and other legends (however, the Corporation shall use
reasonable best efforts to deliver such shares within three (3) Trading
Days).  Certificates for Underlying Shares subject to legend removal hereunder
shall be transmitted by the Transfer Agent to the Subscriber by crediting the
account of the Subscriber’s prime broker with the Depository Trust Company
System as directed by such Subscriber, if applicable.
 
 
15

--------------------------------------------------------------------------------

 
 
(d)           In addition to such Subscriber’s other available remedies, if the
Company fails to deliver to a Subscriber such certificate or certificates
pursuant to Section 4.4(c) on the second Trading Day after the Legend Removal
Date, the Company shall pay to a Subscriber, in cash, as partial liquidated
damages and not as a penalty, for each $1,000 of Underlying Shares (based on the
price paid for the Underlying Shares) delivered for removal of the restrictive
legend, $10 per Business Day for each Business Day after the second Trading Day
following the Legend Removal Date (increasing to $20 per Business Day after the
tenth Business Day) until such certificate is delivered without a
legend.  Nothing herein shall limit such Subscriber’s right to pursue actual
damages for the Company’s failure to deliver certificates representing any
Securities as required by the Transaction Documents, and such Subscriber shall
have the right to pursue all remedies available to it at law or in equity
including, without limitation, a decree of specific performance and/or
injunctive relief.
 
(e)           Restrictions on transfer applicable to the Warrants and shares of
Common Stock issuable upon exercise of the Warrants are set forth in the Warrant
Agreement.
 
ARTICLE V
 
OTHER AGREEMENTS AND COVENANTS OF THE PARTIES
 
Section 5.1                      Reservation and Listing of Securities.
 
(a)           The Company shall maintain a reserve from its duly authorized
shares of Common Stock for issuance pursuant to the Transaction Documents in
such amount as may then be required to fulfill its obligations in full under the
Transaction Documents.
 
(b)           If, on any date, the number of authorized but unissued (and
otherwise unreserved) shares of Common Stock is less than the Required Minimum
on such date, then the board of directors of the Company shall amend the
Company’s articles of incorporation to increase the number of authorized but
unissued shares of Common Stock to at least the Required Minimum at such time,
as soon as possible and in any event not later than the 90th day after such
date.
 
Section 5.2                      Furnishing Information.  As long as a
Subscriber owns Shares, the Company covenants to timely file (or obtain
extensions in respect thereof and file within the applicable grace period) all
reports required to be filed by the Company after the Closing Date pursuant to
the Exchange Act.  As long as a Subscriber owns Shares, if the Company is not
required to file reports pursuant to the Exchange Act, it will prepare and
furnish to such Subscriber and make publicly available in accordance with Rule
144(c) under the Securities Act such information as is or would be required for
such Subscriber to sell the Shares under Rule 144.  The Company further
covenants that it will take such further action to the extent required from time
to time to enable such Subscriber to sell Underlying Shares without registration
under the Securities Act within the limitation of the exemptions provided by
Rule 144 under the Securities Act.
 
 
16

--------------------------------------------------------------------------------

 

 
Section 5.3                      Public Information Failure.  At any time
commencing six months after the Closing Date and ending at such time that all of
the Securities may be sold without the requirement for the Company to be in
compliance with Rule 144(c)(1) and otherwise without restriction or limitation
pursuant to Rule 144, if the Company shall fail for any reason to satisfy the
current public information requirement under Rule 144(c) and the Underlying
Shares are not then subject to unrestricted public resale pursuant to an
effective Registration Statement (a “Public Information Failure”) then, in
addition to such Subscriber’s other available remedies, the Company shall pay to
a Subscriber, in cash, as partial liquidated damages and not as a penalty, by
reason of any such delay in or reduction of its ability to sell the Securities,
an amount in cash equal to one percent (1.0%) of the aggregate value of the
Preferred Stock (based on the price per share paid by the Subscribers) held by
such Subscriber on the day of a Public Information Failure and on every
thirtieth (30th) day (pro-rated for periods totaling less than thirty days)
thereafter until the earlier of (a) the date such Public Information Failure is
cured and (b) such time that such public information is no longer required  for
the Purchasers to transfer the Underlying Shares pursuant to Rule 144.  The
payments to which a Subscriber shall be entitled pursuant to this Section 5.3
are referred to herein as “Public Information Failure Payments.”  Public
Information Failure Payments shall be paid on the earlier of (i) the last day of
the calendar month during which such Public Information Failure Payments are
incurred and (ii) the third (3rd) Business Day after the event or failure giving
rise to the Public Information Failure Payments is cured.  In the event the
Company fails to make Public Information Failure Payments in a timely manner,
such Public Information Failure Payments shall bear interest at the rate of 1.5%
per month (prorated for partial months) until paid in full. Nothing herein shall
limit such Purchaser’s right to pursue actual damages for the Public Information
Failure, and such Subscriber shall have the right to pursue all remedies
available to it at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief.


Section 5.4                      Securities Laws Disclosure; Publicity.  The
Company shall, by 9:00 a.m. (Denver time) on the fourth (4th) Business Day
immediately following the Closing Date file a current report on Form 8-K
including the forms of the Transaction Documents as exhibits thereto.  From and
after the filing of such Form 8-K, the Company represents to the Subscribers
that it shall have publicly disclosed all material, non-public information
delivered to any of the Subscribers by the Company or any of its Subsidiaries,
or any of their respective officers, directors, employees or agents in
connection with the transactions contemplated by the Transaction Documents. The
Company and each Subscriber shall consult with each other in issuing any other
press releases with respect to the transactions contemplated hereby, and neither
the Company nor any Subscriber shall issue any such press release nor otherwise
make any such public statement without the prior consent of the Company with
respect to any press release of any Subscriber, or without the prior consent of
each Subscriber with respect to any press release of the Company, which consent
shall not unreasonably be withheld or delayed, provided that if such disclosure
is required by law, the disclosing party shall promptly provide the other party
with prior notice of such public statement or communication.  Notwithstanding
the foregoing, and except for any Subscriber that is a director or Affiliate of
the Company,  the Company shall not publicly disclose the name of any
Subscriber, or include the name of any Subscriber in any filing with the
Commission or any regulatory agency or Trading Market unless the name of such
Subscriber is already included in the body of the Transaction Documents, without
the prior written consent of such Subscriber, except: (a) as required by federal
securities law in connection with the filing of final Transaction Documents with
the SEC and (b) to the extent such disclosure is required by law or Trading
Market regulations, in which case the Company shall provide the Subscribers with
prior notice of such disclosure permitted under this clause (b).
 
 
17

--------------------------------------------------------------------------------

 
 
 
Section 5.5                      Non-Public Information.  Except with respect to
the material terms and conditions of the transactions contemplated by the
Transaction Documents, the Company covenants and agrees that neither it, nor any
other Person acting on its behalf, will provide any Subscriber or its agents or
counsel, other than any Subscriber that is a director or Affiliate of the
Company or such Subscriber’s agents or counsel, with any information that the
Company believes constitutes material non-public information, unless prior
thereto such Subscriber shall have entered into a written agreement with the
Company regarding the confidentiality and use of such information.  The Company
understands and confirms that each Subscriber, other than any Subscriber that is
a director or Affiliate of the Company,  shall be relying on the foregoing
covenant in effecting transactions in securities of the Company.
 
Section 5.6                      Form D; Blue Sky Filings.  The Company agrees
to timely file a Form D with respect to the Securities as required under
Regulation D and to provide a copy thereof, promptly upon request of any
Subscriber. The Company shall take such action as the Company shall reasonably
determine is necessary in order to obtain an exemption for, or to qualify the
Securities for, sale to the Subscribers at the Closing under applicable
securities or “Blue Sky” laws of the states of the United States, and shall
provide evidence of such actions promptly upon request of any Subscriber.
 
Section 5.7                      Equal Treatment of Subscribers.  No
consideration (including any modification of any Transaction Document) shall be
offered or paid to any Person to amend or consent to a waiver or modification of
any provision of any of this Agreement unless the same consideration is also
offered on a ratable basis to all of the parties to this Agreement. For
clarification purposes, this provision constitutes a separate right granted to
each Subscriber by the Company and negotiated separately by each Subscriber, and
is intended for the Company to treat the Subscribers as a class and shall not in
any way be construed as the Subscribers acting in concert or as a group with
respect to the purchase, disposition or voting of Securities or otherwise.
 
Section 5.8                      Further Assurances.  Each of the parties shall
use all commercially reasonable efforts to take, or cause to be taken, all
appropriate action to do, or cause to be done, all things necessary, proper or
advisable to consummate and make effective the transactions contemplated by this
Agreement, the Warrant Agreement, and the Registration Rights Agreement as
promptly as practicable.
 
 
18

--------------------------------------------------------------------------------

 
 
ARTICLE VI
 
CONDITIONS TO CLOSING
 
Section 6.1                      Conditions to Obligations of the Company.  The
obligations of the Company to consummate the transactions contemplated by this
Agreement shall be subject to the fulfillment, at or prior to the Closing, of
each of the following conditions, any of which may be waived in writing by the
Company in its sole discretion:
 
(a)           As of the Closing, no legal action, suit or proceeding shall be
pending that seeks to restrain or prohibit the transactions contemplated by this
Agreement.
 
(b)           The representations and warranties of the Subscriber contained in
this Agreement shall be true and correct in all material respects both when made
and as of the Closing Date, or in the case of representations and warranties
that are made as of a specified date, such representations and warranties shall
be true and correct to the extent set forth above, as of such specified
date.  The Subscriber shall have performed in all material respects all
obligations and agreements and complied in all material respects with all
covenants and conditions required by this Agreement to be performed or complied
with by them prior to or at the Closing.
 
(c)           The Subscriber has delivered to the Company all required
documentation including an executed Registration Rights Agreement.
 
Section 6.2                      Conditions to Obligations of the
Subscriber.  Each Subscriber's obligations to consummate the transactions
contemplated by this Agreement shall be subject to the fulfillment, at or prior
to the Closing, of each of the following conditions, any of which may be waived
in writing by the applicable Subscriber in its sole discretion:
 
(a)           As of the Closing, no legal action, suit or proceeding shall be
pending that seeks to restrain or prohibit the transactions contemplated by this
Agreement.
 
(b)           The representations and warranties of the Company contained in
this Agreement or any certificate delivered pursuant hereto shall be true and
correct in all material respects both when made and as of the Closing Date or,
in the case of representations and warranties that are made as of a specified
date, such representations and warranties shall be true and correct to the
extent set forth above, as of such specified date.  The Company shall have
performed in all material respects all obligations and agreements and complied
in all material respects with all covenants and conditions required by this
Agreement to be performed or complied with by it prior to or at the Closing.
 
(c)           The Subscriber shall have received a legal opinion from Company
Counsel to the effect set forth in Exhibit E hereto.
 
(d)           The Subscriber shall have received an Officer’s Certificate duly
executed by an executive officer of the Company attaching copies of the
Organizational Documents and the resolutions of the Board of Directors of the
Company approving this Agreement and the transactions contemplated hereby.
 
 
19

--------------------------------------------------------------------------------

 
 
(e)           The Subscriber shall have received a certificate of good standing
regarding the Company from the Secretary of State of the State of Nevada, dated
within seven Business Days of the Closing Date.
 
(f)           Since the date of this Agreement, there shall not have occurred
any Material Adverse Effect with respect to the Company Group.
 
(g)           The Company shall have executed and delivered to each Subscriber
an executed counterpart of the Registration Rights Agreement.
 
(h)           The Company shall have executed and delivered to each Subscriber a
Warrant representing the right to purchase the number of shares of Common Stock
set forth on the signature page hereto.
 
ARTICLE VII
 
TERMINATION
 
Section 7.1                      Termination.
 
(a)           This Agreement may be terminated at any time prior to the Closing:
 
(i)           by mutual written consent of the Subscriber and the Company;
 
(ii)           by the Company, if a Subscriber breaches or fails to perform in
any respect any of its representations, warranties or covenants contained in
this Agreement and such breach or failure to perform (i) would give rise to the
failure of a condition set forth in Section 6.1, (ii) cannot be or has not been
cured within 15 days following delivery of written notice of such breach or
failure to perform and (iii) has not been waived by the Company;
 
(iii)           by the Subscriber, if the Company breaches or fails to perform
in any respect any of its representations, warranties or covenants contained in
this Agreement and such breach or failure to perform (i) would give rise to the
failure of a condition set forth in Section 6.2, (ii) cannot be or has not been
cured within 15 days following delivery of written notice of such breach or
failure to perform and (iii) has not been waived by the Subscriber;
 
(iv)           by the Company or the Subscriber if the Closing shall not have
been consummated on or before August 15, 2013; provided, that the right to
terminate this Agreement under this Section 7.1(a)(iv) shall not be available if
the failure of the party so requesting termination to fulfill any obligation
under this Agreement shall have been the cause of the failure of the Closing to
be consummated on or prior to such date;
 
(v)           by the Company or the Subscriber if, as of the Closing, any legal
action, suit or proceeding shall be pending that seeks to restrain or prohibit
the transactions contemplated by this Agreement;
 
 
20

--------------------------------------------------------------------------------

 

 
(vi)           by the Company or the Subscriber if, from the date hereof to the
Closing Date, trading in the Common Stock shall not have been suspended by the
SEC or the OTCQB, and, at any time prior to the Closing Date, trading in
securities generally as reported by Bloomberg L.P. shall have been suspended or
limited, or minimum prices shall have been established on securities whose
trades are reported by such service, or a banking moratorium shall have been
declared either by the United States or New York State authorities or shall
there have occurred any material outbreak or escalation of hostilities or other
national or international calamity of such magnitude in its effect on, or any
material adverse change in, any financial market which, in each case, in the
reasonable judgment of the Company or such Subscriber, makes it impracticable or
inadvisable to purchase or sell the Securities; or


(vii)           by the Subscriber if, as of the Closing, Preferred Stock
requiring cash payment of at least $6,500,000 has not been subscribed for.
 
(b)           The party seeking to terminate this Agreement pursuant to this
Section 7.1 shall give prompt written notice of such termination to the other
party.
 
Section 7.2                      Effect of Termination.  In the event of
termination of this Agreement as provided in Section 7.1, this Agreement shall
forthwith become void and there shall be no liability on the part of any party
except that (a) the provisions of Article VIII (other than Sections 8.1 and 8.2)
and this Section 7.2 shall remain in effect and (b) nothing herein shall relieve
any party from liability for any breach of this Agreement prior to such
termination.
 
ARTICLE VIII
 
INDEMNITY; GENERAL PROVISIONS
 
Section 8.1                      Survival.  The representations, warranties and
agreement of the Subscriber and the Company made in this Agreement shall survive
the execution and delivery of this Agreement and the delivery of the Shares.
 
 
21

--------------------------------------------------------------------------------

 
 
Section 8.2                      Indemnification.  Subject to the provisions of
this Section 8.2, the Company will indemnify and hold each Subscriber and its
directors, officers, shareholders, members, partners, employees and agents (and
any other Persons with a functionally equivalent role of a Person holding such
titles notwithstanding a lack of such title or any other title), each Person who
controls such Subscriber (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, shareholders,
agents, members, partners or employees (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling persons (each, a
“Purchaser Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any such Purchaser Party may suffer or incur as a
result of or relating to (a) any breach of any of the representations,
warranties, covenants or agreements made by the Company in this Agreement or in
the other Transaction Documents or (b) any action instituted against Purchaser
Parties in any capacity, or any of them or their respective Affiliates, by any
stockholder of the Company who is not an Affiliate of such Purchaser Party, with
respect to any of the transactions contemplated by the Transaction Documents
(unless such action is based upon a breach of such Purchaser Party’s
representations, warranties or covenants under the Transaction Documents or any
agreements or understandings such Purchaser Party may have with any such
stockholder or any violations by such  Purchaser Party of state or federal
securities laws or any conduct by such Purchaser Party which constitutes fraud,
gross negligence, willful misconduct or malfeasance), provided that the Company
shall not be liable to a Purchaser Party for any consequential or punitive
damages.  If any action shall be brought against any Purchaser Party in respect
of which indemnity may be sought pursuant to this Agreement, such Purchaser
Party shall promptly notify the Company in writing, and the Company shall have
the right to assume the defense thereof with counsel of its own choosing
reasonably acceptable to the Purchaser Party.  Any Purchaser Party shall have
the right to employ separate counsel in any such action and participate in the
defense thereof, but the fees and expenses of such counsel shall be at the
expense of such Purchaser Party except to the extent that (i) the employment
thereof has been specifically authorized by the Company in writing, (ii) the
Company has failed after a reasonable period of time to assume such defense and
to employ counsel or (iii) in such action there is, in the reasonable opinion of
counsel, a material conflict on any material issue between the position of the
Company and the position of such Purchaser Party, in which case the Company
shall be responsible for the reasonable fees and expenses of no more than one
such separate counsel.  The Company will not be liable to any Purchaser Party
under this Agreement (y) for any settlement by a Purchaser Party effected
without the Company’s prior written consent, which shall not be unreasonably
withheld or delayed; or (z) to the extent, but only to the extent that a loss,
claim, damage or liability is attributable to any Purchaser Party’s breach of
its representations, warranties or covenants under the Transaction Documents or
any agreements or understandings such Purchaser Party may have with any such
stockholder or any violations by such  Purchaser Party of state or federal
securities laws or any conduct by such Purchaser Party which constitutes fraud,
gross negligence, willful misconduct or malfeasance. The indemnification
required by this Section 8.2 shall be made by periodic payments of the amount
thereof during the course of the investigation or defense, as and when bills are
received or are incurred. The indemnity agreements contained herein shall be in
addition to any cause of action or similar right of any Purchaser Party against
the Company or others and any liabilities the Company may be subject to pursuant
to law.
 
Section 8.3                      Fees and Expenses.  Each of the parties hereto
shall be responsible to pay the costs and expenses of its own legal counsel in
connection with the preparation and review of this Agreement and related
documentation; provided however that the Company shall pay at the initial
Closing the reasonable documented legal fees of G&M, legal counsel for the lead
investor, in an amount of $30,000.
 
Section 8.4                      Amendment and Modification.  Neither this
Agreement, nor any provisions hereof, shall be waived, amended, modified,
discharged or terminated except by an instrument in writing signed by the party
against whom any waiver, amendment, modification, discharge or termination is
sought.
 
 
22

--------------------------------------------------------------------------------

 
 
Section 8.5                      Notices.  All notices and other communications
hereunder shall be in writing and shall be deemed duly given (a) on the date of
delivery if delivered personally, or if by facsimile or email, upon written
confirmation of receipt by facsimile, e-mail or otherwise, (b) on the first
Business Day following the date of dispatch if delivered utilizing a next-day
service by a recognized next-day courier or (c) on the earlier of confirmed
receipt or the fifth Business Day following the date of mailing if delivered by
registered or certified mail, return receipt requested, postage prepaid.  All
notices hereunder shall be delivered to the addresses set forth below, or
pursuant to such other instructions as may be designated in writing by the party
to receive such notice:
 
(i)           if to the Company, to:
 
Pershing Gold Corporation
1658 Cole Boulevard
Building 6, Suite 210
Lakewood, CO  80401
Attention:  Stephen Alfers
Email:  SAlfers@pershinggold.com
Facsimile:  (720) 974-7249
 
with a copy (which shall not constitute notice) to:
 
Davis Graham & Stubbs LLP
1550 17th Street, Suite 500
Denver, Colorado 80202
Attention:  Deborah J. Friedman
Email:  Deborah.Friedman@dgslaw.com
Facsimile:  (303) 893-1379
 


(ii)           if to Subscriber to the address, email and facsimile number(s),
and with such copies as, indicated on the signature page.
 
Section 8.6                      Assignment; Successors.  This Agreement shall
be binding upon and inure to the benefit of the parties and their successors and
permitted assigns.  The Company may not assign this Agreement or any rights or
obligations hereunder without the prior written consent of each Subscriber
(other than by merger).  Following the Closing, any Subscriber may assign any or
all of its rights under this Agreement to any Person to whom such Subscriber
assigns or transfers any Securities, provided that such transferee agrees in
writing to be bound, with respect to the transferred Securities, by the
provisions of the Transaction Documents that apply to the “Subscribers.”
 
Section 8.7                      Governing Law.  This Agreement and all disputes
or controversies arising out of or relating to this Agreement or the
transactions contemplated hereby shall be governed by, and construed in
accordance with, the internal laws of the State of New York, without regard to
the laws of any other jurisdiction that might be applied because of the
conflicts of laws principles of the State of New York.
 
 
23

--------------------------------------------------------------------------------

 
 
Section 8.8                      Submission to Jurisdiction.  Each of the
parties irrevocably agrees that any legal action or proceeding arising out of or
relating to this Agreement brought by the other party or its successors or
assigns shall be brought and determined in any New York State or federal court
sitting in The City of New York (or, if such court lacks subject matter
jurisdiction, in any appropriate New York State or federal court), and each of
the parties hereby irrevocably submits to the exclusive jurisdiction of the
aforesaid courts for itself and with respect to its property, generally and
unconditionally, with regard to any such action or proceeding arising out of or
relating to this Agreement and the transactions contemplated hereby.  Each of
the parties agrees not to commence any action, suit or proceeding relating
thereto except in the courts described above in New York, other than actions in
any court of competent jurisdiction to enforce any judgment, decree or award
rendered by any such court in New York as described herein.  Each of the parties
further agrees that notice as provided herein shall constitute sufficient
service of process and the parties further waive any argument that such service
is insufficient.  Each of the parties hereby irrevocably and unconditionally
waives, and agrees not to assert, by way of motion or as a defense, counterclaim
or otherwise, in any action or proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby, (a) any claim that it is not
personally subject to the jurisdiction of the courts in New York as described
herein for any reason, (b) that it or its property is exempt or immune from
jurisdiction of any such court or from any legal process commenced in such
courts (whether through service of notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise)
and (c) that (i) the suit, action or proceeding in any such court is brought in
an inconvenient forum, (ii) the venue of such suit, action or proceeding is
improper or (iii) this Agreement, or the subject matter hereof, may not be
enforced in or by such courts.
 
Section 8.9                      Waiver of Jury Trial.  EACH OF THE PARTIES TO
THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY.
 
Section 8.10                      Counterparts.  This Agreement may be executed
in two or more counterparts, all of which when taken together shall be
considered one and the same agreement and shall become effective when
counterparts have been signed by each party and delivered to each other party,
it being understood that the parties need not sign the same counterpart.  In the
event that any signature is delivered by facsimile transmission or by e-mail
delivery of a “.pdf” format data file, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or “.pdf”
signature page were an original thereof.
 
Section 8.11                      Interpretation.  The headings contained in
this Agreement are for convenience of reference purposes only and shall not
affect in any way the meaning or interpretation of this Agreement.  The word
“including” and words of similar import when used in this Agreement will mean
“including, without limitation,” unless otherwise specified.
 
Section 8.12                      Entire Agreement.  As between the Company and
the Subscriber, the Transaction Documents, together with any confidentiality or
nondisclosure agreement between the Company and the Subscriber, constitute the
entire agreement, and supersede all prior written agreements, arrangements,
communications and understandings and all prior and contemporaneous oral
agreements, arrangements, communications and understandings among the parties
with respect to the purchase and sale of the Securities.
 
 
24

--------------------------------------------------------------------------------

 
 
Section 8.13                      Notification of Changes.  The parties hereto
hereby covenant and agree to notify each other upon the occurrence of any event
prior to the closing of the purchase of the Securities pursuant to this
Agreement which would cause any representation, warranty, or covenant of such
party contained in any Transaction Document to be false or incorrect.
 
Section 8.14                      Severability.  If any term, provision,
covenant or restriction of this Agreement is held by a court of competent
jurisdiction to be invalid, illegal, void or unenforceable, the remainder of the
terms, provisions, covenants and restrictions set forth herein shall remain in
full force and effect and shall in no way be affected, impaired or invalidated,
and the parties hereto shall use their commercially reasonable efforts to find
and employ an alternative means to achieve the same or substantially the same
result as that contemplated by such term, provision, covenant or restriction. It
is hereby stipulated and declared to be the intention of the parties that they
would have executed the remaining terms, provisions, covenants and restrictions
without including any of such that may be hereafter declared invalid, illegal,
void or unenforceable.
 
Section 8.15                      No Third-Party Beneficiaries.  This Agreement
is intended for the benefit of the parties hereto and their respective
successors and permitted assigns and is not for the benefit of, nor may any
provision hereof be enforced by any other Person.
 
Section 8.16                      Rescission and Withdrawal
Right.  Notwithstanding anything to the contrary contained in (and without
limiting any similar provisions of) any of the other Transaction Documents,
whenever any Subscriber exercises a right, election, demand or option under a
Transaction Document and the Company does not timely perform its related
obligations within the periods therein provided, then such Subscriber may, at
any time prior to the Company’s performance of such obligations, rescind or
withdraw, in its sole discretion from time to time upon written notice to the
Company, any relevant notice, demand or election in whole or in part without
prejudice to its future actions and rights; provided, however, that in the case
of a rescission of a conversion of the Preferred Stock or exercise of a Warrant,
the applicable Subscriber shall be required to return any shares of Common Stock
subject to any such rescinded conversion or exercise notice concurrently with
the return to such Subscriber of the aggregate exercise price paid to the
Company for such shares and the restoration of such Subscriber’s right to
acquire such shares pursuant to such Subscriber’s Warrant (including, issuance
of a replacement warrant certificate evidencing such restored right).
 
Section 8.17                      Replacement of Securities.  If any certificate
or instrument evidencing any Securities is mutilated, lost, stolen or destroyed,
the Company shall issue or cause to be issued in exchange and substitution for
and upon cancellation thereof (in the case of mutilation), or in lieu of and
substitution therefor, a new certificate or instrument, but only upon receipt of
evidence reasonably satisfactory to the Company of such loss, theft or
destruction.  The applicant for a new certificate or instrument under such
circumstances shall also pay any reasonable third-party costs (including
customary indemnity) associated with the issuance of such replacement
Securities.
 
 
25

--------------------------------------------------------------------------------

 
 
Section 8.18                      Remedies.  In addition to being entitled to
exercise all rights provided herein or granted by law, including recovery of
damages, each of the Subscribers and the Company will be entitled to specific
performance under the Transaction Documents, provided that the Company shall not
be liable to any Subscriber for any consequential or punitive damages.  The
parties agree that monetary damages may not be adequate compensation for any
loss incurred by reason of any breach of obligations contained in the
Transaction Documents and hereby agree to waive and not to assert in any action
for specific performance of any such obligation the defense that a remedy at law
would be adequate.
 
Section 8.19                      Payment Set Aside. To the extent that the
Company makes a payment or payments to any Subscriber pursuant to any
Transaction Document or a Subscriber enforces or exercises its rights
thereunder, and such payment or payments or the proceeds of such enforcement or
exercise or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside, recovered from, disgorged by or are
required to be refunded, repaid or otherwise restored to the Company, a trustee,
receiver or any other Person under any law (including, without limitation, any
bankruptcy law, state or federal law, common law or equitable cause of action),
then to the extent of any such restoration the obligation or part thereof
originally intended to be satisfied shall be revived and continued in full force
and effect as if such payment had not been made or such enforcement or setoff
had not occurred.
 
Section 8.20                      Usury.  To the extent it may lawfully do so,
the Company hereby agrees not to insist upon or plead or in any manner
whatsoever claim, and will resist any and all efforts to be compelled to take
the benefit or advantage of, usury laws wherever enacted, now or at any time
hereafter in force, in connection with any claim, action or proceeding that may
be brought by any Subscriber in order to enforce any right or remedy under any
Transaction Document.  Notwithstanding any provision to the contrary contained
in any Transaction Document, it is expressly agreed and provided that the total
liability of the Company under the Transaction Documents for payments in the
nature of interest shall not exceed the maximum lawful rate authorized under
applicable law (the “Maximum Rate”), and, without limiting the foregoing, in no
event shall any rate of interest or default interest, or both of them, when
aggregated with any other sums in the nature of interest that the Company may be
obligated to pay under the Transaction Documents exceed such Maximum Rate.  It
is agreed that if the maximum contract rate of interest allowed by law and
applicable to the Transaction Documents is increased or decreased by statute or
any official governmental action subsequent to the date hereof, the new maximum
contract rate of interest allowed by law will be the Maximum Rate applicable to
the Transaction Documents from the Closing Date thereof forward, unless such
application is precluded by applicable law.  If under any circumstances
whatsoever, interest in excess of the Maximum Rate is paid by the Company to any
Subscriber with respect to indebtedness evidenced by the Transaction Documents,
such excess shall be applied by such Subscriber to the unpaid principal balance
of any such indebtedness or be refunded to the Company, the manner of handling
such excess to be at such Subscriber’s election.
 
 
26

--------------------------------------------------------------------------------

 
 
Section 8.21                      Independent Nature of Subscribers’ Obligations
and Rights.  The obligations of each Subscriber under any Transaction Document
are several and not joint with the obligations of any other Subscriber and no
Subscriber shall be responsible in any way for the performance or
non-performance of the obligations of any other Purchaser under any Transaction
Document.  Nothing contained herein or in any other Transaction Document, and no
action taken by any Subscriber pursuant hereto or thereto, shall be deemed to
constitute the Subscribers as a partnership, an association, a joint venture or
any other kind of entity, or create a presumption that the Subscribers are in
any way acting in concert or as a group with respect to such obligations or the
transactions contemplated by the Transaction Documents.  Each Subscriber shall
be entitled to independently protect and enforce its rights, including, without
limitation, the rights arising out of this Agreement or out of the other
Transaction Documents, and it shall not be necessary for any other Subscriber to
be joined as an additional party in any proceeding for such purpose.  Each
Subscriber has been represented by its own separate legal counsel in its review
and negotiation of the Transaction Documents.  For reasons of administrative
convenience only, each Subscriber and its respective counsel have chosen to
communicate with the Company through G&M.  The Company has elected to provide
all Subscribers with the same terms and Transaction Documents for the
convenience of the Company and not because it was required or requested to do so
by any of the Subscribers.  It is expressly understood and agreed that each
provision contained in this Agreement and in each other Transaction Document is
between the Company and a Subscriber, solely, and not between the Company and
the Subscribers collectively and not between and among the Subscribers.
 
Section 8.22                      Liquidated Damages.  The Company’s obligations
to pay any partial liquidated damages or other amounts owing under the
Transaction Documents is a continuing obligation of the Company and shall not
terminate until all unpaid partial liquidated damages and other amounts have
been paid notwithstanding the fact that the instrument or security pursuant to
which such partial liquidated damages or other amounts are due and payable shall
have been canceled.
 
Section 8.23                      Saturdays, Sundays, Holidays, etc.  If the
last or appointed day for the taking of any action or the expiration of any
right required or granted herein shall not be a Business Day, then such action
may be taken or such right may be exercised on the next succeeding Business Day.
 
Section 8.24                      Construction. The parties agree that each of
them and/or their respective counsel have reviewed and had an opportunity to
revise the Transaction Documents and, therefore, the normal rule of construction
to the effect that any ambiguities are to be resolved against the drafting party
shall not be employed in the interpretation of the Transaction Documents or any
amendments thereto. In addition, each and every reference to share prices and
shares of Common Stock in any Transaction Document shall be subject to
adjustment for reverse and forward stock splits, stock dividends, stock
combinations and other similar transactions of the Common Stock that occur after
the date of this Agreement.
 


 
[The remainder of this page is intentionally left blank]
 
 
27

--------------------------------------------------------------------------------

 
 
NOTICES


Notices to the Subscriber(s) pursuant to Section 8.5 shall be delivered to:


[Name of Subscriber]
[Address of Subscriber]
Email:


With a copy to:


Grushko & Mittman, P.C.
515 Rockaway Avenue
Valley Stream, New York 11581
Email: counslers@aol.com


 
PURCHASE PRICE
 
Number of shares of Preferred Stock Subscribed for: ­____________ x $990
     
Aggregate Purchase Price: _____________________
     
Warrant to purchase ________________ Underlying Shares
(Number of shares of Preferred Stock x 1200)
 



 
IN WITNESS WHEREOF, the parties hereto have executed this Subscription Agreement
as of the [____] day of [__________], 2013.
 
 
PERSHING GOLD CORPORATION
 
 
By:                                                                 
Name: Stephen Alfers
Title: Chief Executive Officer, President and Chairman


[NAME OF SUBSCRIBER],
[a [State] [corporation/limited liability company]]
[an individual]
 
By:                                                                 
Name: [Name]
Title: [Title]
 
[Signature Page to Subscription Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit A
 
Certificate of Designation
 


 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit B


Subsidiary Information


Subsidiaries.


Subsidiaries
Jurisdiction of Organization
Authorized Capital Stock
Outstanding Equity Interests
Record Ownership
Gold Acquisition Corp., a Nevada corporation
 
 
Nevada
100,000 authorized shares.
 
 
100,000 shares issued.
Pershing Gold Corp.
Pershing Royalty Company, a Delaware corporation
 
 
Delaware
1,000 authorized shares.
 
 
10 shares issued.
Pershing Gold Corp.
EXCX Funding Corp., a Nevada corporation
 
 
Nevada
3,000 authorized shares.
 
 
1,000 shares issued.
Pershing Gold Corp

 
 
 

--------------------------------------------------------------------------------

 

 
Exhibit C


Warrant


 
 
 

--------------------------------------------------------------------------------

 

 
Exhibit D


Registration Rights Agreement
 
 
 

--------------------------------------------------------------------------------

 

 
Exhibit E
 
Form of Opinion of Davis, Graham & Stubbs LLP
 
1.           The Company is a validly existing corporation in good standing
under the laws of the State of Nevada.
 
2.           Each Subsidiary is a validly existing corporation, limited
liability company or limited partnership in good standing under the laws of its
jurisdiction of formation.
 
3.           The Preferred Shares and Subscription Warrants have been duly
authorized and, when issued and delivered to and paid for by the Subscriber in
accordance with the terms of the Subscription Agreement, (a) the Preferred
Shares will be validly issued, fully paid and nonassessable and (b) the
Subscription Warrants will be validly issued.   The Conversion Shares have been
duly authorized and, when issued and delivered upon conversion of the Preferred
Shares in accordance with the terms of the Certificate of Designations, will be
validly issued, fully paid and nonassessable.  The Warrant Shares have been duly
authorized and, when issued and delivered to and paid for upon exercise of the
Subscription Warrants in accordance with the Warrant Agreement, will be validly
issued, fully paid and nonassessable.
 
4.           The Company has all requisite corporate power to execute and
deliver the Subscription Agreement, Warrant Agreement and Registration Rights
Agreement and to perform its obligations thereunder.  The execution and delivery
by the Company of the Subscription Agreement, Warrant Agreement and Registration
Rights Agreement and the performance of its obligations thereunder have been
duly authorized by all necessary corporate action.  The Subscription Agreement,
Warrant Agreement and Registration Rights Agreement have been duly executed and
delivered by the Company and constitute the valid and binding obligation of the
Company, enforceable against the Company in accordance with their terms.
 
5.           The execution and delivery by the Company of the Subscription
Agreement, the performance of its obligations thereunder, and the issuance by
the Company of the Preferred Shares and Subscription Warrants to the Subscriber,
the issuance of the Conversion Shares upon conversion of the Preferred Shares in
accordance with the Certificate of Designations and the issuance of the Warrant
Shares upon exercise of the Subscription Warrants in accordance with the Warrant
Agreement:


(i)           do not and will not violate the Organizational Documents;
 
(ii)           do not and will not result in a breach of or default under any
agreement to which a member of the Company Group is a party that is material to
the Company Group, taken as a whole, and has been filed by the Company as an
exhibit to its Form 10-K for the year ended December 31, 2012 or any subsequent
filing made by the Company under the Securities Exchange Act of 1934, as
amended, through the date hereof (applying the laws of the State of Colorado in
resolving questions of legality or legal construction, although such documents
may be governed by other laws);
 
 
 

--------------------------------------------------------------------------------

 
 
(iii)           do not and will not violate any order, judgment or decree of any
court or other agency of government that is material to the Company Group, taken
as a whole, and binding on a member of the Company Group; and
 
(iv)           do not and will not violate, or require any filing by the Company
with or approval of any governmental authority or regulatory body under, any law
or regulation currently in effect applicable to the Company (but we express no
opinion relating to the United States federal securities laws or any state
securities or blue sky laws except as set forth in paragraph 6 below), except
for (A) such filings or approvals as already have been made or obtained under
the Securities Act of 1933, as amended and (B) the filing of a Form D with the
Securities and Exchange Commission in proper form within 15 days after the sale
of Preferred Shares or Subscription Warrants.
 
6.           No registration of the Preferred Shares or Subscription Warrants
under the U.S. Securities Act of 1933, as amended (the “Securities Act”), is
required for the offer and sale of the Preferred Shares and Subscription
Warrants by the Company to the Subscriber pursuant to and in the manner
contemplated by the Subscription Agreement, or for the issuance to the
Subscriber of the Conversion Shares upon conversion of the Preferred Shares in
accordance with the Certificate of Designation and the issuance to the
Subscriber of the Warrant Shares upon exercise of the Subscription Warrants in
accordance with the Warrant Agreement.
 
7.           The authorized capital stock of the Company consists of an
aggregate of Five Hundred Million (500,000,000) shares of Common Stock and Fifty
Million (50,000,000) shares of Preferred Stock.
 
8.           Insofar as the statements in the paragraphs titled “Description of
Securities” under the caption “Description of Securities” in the Company’s
Form S-1 purport to summarize the Organizational Documents, such statements, to
our knowledge, fairly present, in all material respects, an accurate summary of
such Organizational Documents.
 
 
 
 
 

--------------------------------------------------------------------------------

 

 
Exhibit F
 
Capitalization




The authorized capital stock of the Company consists of:


(i) 500,000,000 shares of Common Stock, of which 273,292,023 are issued and
outstanding;


(ii) 2,250,000 shares of Series A Convertible Preferred Stock, par value $0.0001
per share, of which none are issued and outstanding;


(iii) 8,000,000 shares of Series B Convertible Preferred Stock, par value
$0.0001 per share, of which none are issued and outstanding;


(iv) 3,284,396 shares of Series C Convertible Preferred Stock, par value $0.0001
per share, of which none are issued and outstanding;


(v) 7,500,000 shares of 9% Series D Cumulative Convertible Preferred Stock, par
value $0.0001 per share, of which none are issued and outstanding;


(vi) 15,151 shares of Series E Convertible Preferred Stock, of which none are
issued and outstanding; and


(vii) 28,950,453 undesignated shares of preferred stock, par value $0.0001 per
share, of which none are issued and outstanding.


The Company also has issued and outstanding:


(a) warrants for the purchase of 12,809,031 shares of Common Stock at a
weighted-average exercise price of $0.51 and


(b) outstanding equity-based compensation awards for the purchase of 33,200,000
shares of Common Stock at a weighted-average exercise price of $0.40.  All
issued and outstanding shares of the Company’s capital stock are validly issued,
fully paid and nonassessable.

 